  Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 1 of 48



Paul D. Polidoro (admitted pro hac vice)
Watch Tower Bible and Tract Society
of Pennsylvania, Legal Department
100 Watchtower Drive
Patterson, NY 12563
ppolidor@jw.org
Tel.: (845) 306-1000
Fax: (845) 306-0709
Anthony V. Smith (SBN 124840)
Law Office of Anthony V. Smith
204 East Second Avenue, #331
San Mateo, CA 94401-3904
Telephone: 650-548-0100
Counsel for Plaintiff

                   UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF CALIFORNIA


                                             )
In Re DMCA Subpoena to Reddit, Inc.        : )
                                             )   CASE NO. 3:19-mc-80005-SK
                                           : )
                                             )
                                           : )   Watch Tower Bible and Tract Society of
                                             )   Pennsylvania’s Opposition to
                                           : )   Darkspilver’s Motion to Quash Subpoena
                                             )
                                             )   to Reddit, Inc. Pursuant to 17 U.S.C. §
                                           :     512(h) to Identify Alleged Infringer
                                                 APPEARANCE DATE: 5/6/2019
                                                 TIME: 11:00 AM
          Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 2 of 48



 1                                                 TABLE OF CONTENTS
 2   I. INTRODUCTION ..................................................................................................................... 1

 3   II. STATEMENT OF ISSUES TO BE DECIDED ...................................................................... 2

 4   III. STATEMENT OF RELEVANT FACTS ............................................................................... 2

 5   IV. ARGUMENT.......................................................................................................................... 5

 6             A. There Is No Right to Anonymously Infringe Copyrighted Works. ............................. 5

 7             B. Advocates who are Not Citizens or Residents of the United States and Who are
                     Not Physically Present in the United States Do Not Have First Amendment
 8                   Rights. ................................................................................................................... 6

 9             C. Darkspilver’s Motion to Quash is Time-Barred........................................................... 8

10             D. Darkspilver Has Not Satisfied His Burden of Proof on His Motion to Quash. ........... 9

11             E. Watch Tower Is Entitled to Compliance With the DMCA Subpoena. ...................... 12

12             F. An Evaluation of Fair Use At This Stage Would Be Premature. ............................... 15

13   V. CONCLUSION ...................................................................................................................... 18

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                          ii
          Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 3 of 48



 1                                                     TABLE OF AUTHORITIES
 2                                                                        Cases
 3   AmTrust N. Am., Inc. v. Safebuilt Ins. Servs., No. 2:16-mc-0145 KJM AC, 2016 WL
       5469257, 2016 U.S.Dist. Lexis 134879 (E.D.Cal. Sept. 28, 2016) .......................................... 8
 4
     Arista Records LLC v. Doe, 604 F.3d 110 (2d. Cir. 2010) ....................................................... 5, 6
 5
     Ass'n of Am. Med. Colleges v. Cuomo, 928 F.2d 519 (2d Cir. 1991) ......................................... 18
 6
     Authors Guild v. Google, 804 F.3d 202 (2d Cir. 2015) .............................................................. 16
 7
     Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569 (1994)......................................................... 16
 8
     Cont'l Cas. Co. v. Beardsley, 253 F.2d 702 (2d Cir. 1957) ........................................................ 17
 9
     Disney Enters. v. VidAngel, Inc., 869 F.3d 848 (9th Cir. 2017) ........................................... 16, 18
10
     Dornell v. City of San Mateo, No. CV 12-06065-CRB (KAW), 2013 WL 5443036, 2013
11     U.S. Dist. LEXIS 142335 (N.D.Cal. Sept. 30, 2013) ............................................................... 8

12   Edwin K. Williams & Co. v. Edwin K. Williams & Co. – East, 542 F.2d 1053 (9th Cir.
       1976) ....................................................................................................................................... 17
13
     Estate of Ungar v. Palestinian Auth., 451 F. Supp. 2d 607 (S.D.N.Y 2006) ............................... 8
14
     Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340 (1991) ............................................... 17
15
     Fourth Estate Pub. Ben. Corp. v. Wall-Street.com, LLC, 139 S.Ct. 881 (2019) ........................ 14
16
     Freed v. Home Depot U.S.A., Inc., No. 18cv359-BAS (LL), 2019 WL 582346, U.S. Dist.
17     Lexis 23736 (S.D.Cal. Feb. 13, 2019) ...................................................................................... 9

18   Harper & Row v. Nation Enterprises, 471 U.S. 539 (1985) .................................................... 5, 6

19   Highfields Capital Mgmt. L.P. v. Doe, 385 F. Supp. 2d 969 (N.D. Cal. 2004).................... 13, 15

20   In re Automobile Antitrust Cases I&II, 135 Cal. App. 4th 100 (Ct. of Appeal of Cal., 1st
        App. Dist., Div. 4, Dec. 22, 2005) ............................................................................................ 9
21
     Johnson v. Eisentrager, 339 U.S. 763 (1950) ............................................................................... 6
22
     Kregos v. AP, 937 F.2d 700 (2d. Cir. 1991) ............................................................................... 17
23
     Patrick Collins, Inc. v. Doe, No. C 11-2766 MEJ, 2011 WL 4407172 (N.D. Cal. Sept. 22,
24     2011) ......................................................................................................................................... 8

25   Sam Andrews’ Sons v. Mitchell, 457 F. 2d. 745 (9th Cir. 1972) .................................................. 7

26   Seltzer v. Green Day, Inc., 725 F.3d 1170 (9th Cir. 2013)......................................................... 17

27   Signature Mgmt, LLC v. Automattic, Inc., 941 F. Supp. 2d 1145 (N.D.Cal. 2013) ..... 5, 8, 12, 13

28   Sony Music Entm’t, Inc. v. Doe, 326 F. Supp. 2d. 556 (S.D.N.Y. 2004) ................................... 12


                                                                             iii
          Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 4 of 48



 1   U.S. v. Verdugo-Urquidez, 494 U.S. 259 (1990) ...................................................................... 6, 7

 2   UMG Recordings, Inc. v. Augusto, 628 F.3d 1175 (9th Cir. 2011) ............................................ 13

 3   United States v. 18 Packages of Magazines, 238 F. Supp. 846 (N.D.Cal. 1964) ....................... 10

 4   Universal City Studios, Inc. v. Reimerdes, 82 F.Supp.2d 211 (S.D.N.Y.2000) ........................... 6

 5   Watchtower Bible & Tract Soc’y of New York, Inc. v. Vill. of Stratton, 536 U.S. 150
      (2002) ........................................................................................................................................ 1
 6
                                                                        Statutes
 7
     17 U.S.C. § 107............................................................................................................... 16, 17, 18
 8
     17 U.S.C. § 501..................................................................................................................... 12, 13
 9
     17 U.S.C. §512................................................................................................................ 13, 14, 16
10
                                                                Other Authorities
11
     Fed. R. Civ. P. 45 Advisory Committee’s Note ........................................................................... 8
12
                                                                          Rules
13
     Fed. R. Civ. P. 12 ........................................................................................................................ 16
14
     Fed. R. Civ. P. 45 .................................................................................................................... 8, 16
15
                                                         Constitutional Provisions
16
     Article 1, Section 8 ....................................................................................................................... 5
17

18

19

20

21

22

23

24

25

26

27

28


                                                                             iv
         Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 5 of 48



 1
     I. INTRODUCTION
 2
             To defeat the clear intent of the law protecting copyright holders, Darkspilver attempts
 3
     to convert this intellectual property matter into a religious dispute by seeking refuge behind the
 4

 5   First Amendment’s freedom of speech protections. This case is not about suppressing

 6   Darkspilver’s public criticism. He can say whatever he desires. However, he cannot infringe
 7   Watch Tower’s intellectual property in the process.
 8
            For years Darkspilver has been discussing and debating “matters related to the Jehovah’s
 9
     Witnesses freely and openly with people who have a wide range of views.” D.E. 8-1 at 2:25-26.
10
     Watch Tower never took any legal action against his years of voicing “disagreement or doubts”
11

12   about Jehovah’s Witnesses’ “teachings and practices”. Id. at 2:12, 15. However, when he

13   chose to infringe upon Watch Tower’s intellectual property, he triggered legal protections

14   accorded copyright owners. Darkspilver now seeks the right to anonymously infringe that
15   property. If he prevails, he will effectively be immunized from all future copyright
16
     infringements. Further, all other users within this Court’s jurisdiction could similarly thwart the
17
     plain intent of the Copyright Act by contending they too have a fear of reprisal. Thus, Watch
18
     Tower would be stripped of its intellectual property rights in all such cases.
19

20           Darkspilver would have this Court believe that Watch Tower Bible and Tract Society of

21   Pennsylvania (hereinafter “Watch Tower”)1 has undertaken a witch hunt targeting the free

22   speech of the entire community of former and current Jehovah’s Witnesses who criticize the
23
     Jehovah’s Witnesses religion using the Reddit service. Yet, of the 34.1 thousand members of
24
     the r/exjw subreddit forum to which Darkspilver subscribes, only Darkspilver and one other
25
     Reddit subscriber are the subjects of Watch Tower subpoenas to Reddit, Inc. This is because
26
     1
      Watch Tower Bible and Tract Society of Pennsylvania (“Watch Tower”) is simply the corporate copyright holder
27
     for the publications at issue. Watch Tower does not supervise or direct the activities of Jehovah’s Witnesses or
     congregations of Jehovah’s Witnesses. Watchtower Bible and Tract Society of New York, the entity involved in
28   Watchtower Bible & Tract Soc’y of New York, Inc. v. Vill. of Stratton, 536 U.S. 150 (2002), coordinated the
     preaching activities of Jehovah’s Witnesses in the United States at the time of that litigation.

                                                            1
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 6 of 48



 1   only Darkspilver and one other subscriber are accused of infringing Watch Tower’s copyrighted

 2   works. If the Court denies Darkspilver’s Motion to Quash, it will send no other message than
 3
     this: You can criticize Watch Tower as much as you want, as long as you do not infringe their
 4
     copyrights.
 5
            By way of a time-barred Motion to Quash, Darkspilver seeks to shield admitted
 6
     infringement of Watch Tower’s copyrighted works by invoking First Amendment rights to
 7

 8   which he is not entitled, in a court that, by his own admission, does not have the requisite

 9   personal jurisdiction to adjudicate the copyright infringement claim. Under the cloak of fair
10   use, Darkspilver’s untimely Motion to Quash also invites this Court to foreclose copyright
11
     protection to all non-commercial works. Should the Court accept this invitation, it would
12
     essentially write non-commercial creative works out of the Copyright Act (17 U.S.C. § 100, et
13
     seq.) altogether. Watch Tower respectfully urges the Court to honor Article 1, Section 8 of the
14

15   U.S. Constitution and the Digital Millennium Copyright Act (17 U.S.C. § 512) and deny

16   Darkspilver’s Motion to Quash.

17   II. STATEMENT OF ISSUES TO BE DECIDED
18         The issues to be decided in the present matter are: 1) whether the First Amendment right
19   to anonymity protects copyright infringement in this instance; 2) whether a non-resident foreign
20
     national with no presence in the United States is protected by the First Amendment; 3) whether
21
     Darkspilver’s Motion to Quash is time-barred; 4) whether Darkspilver as the movant has
22
     satisfied his burden of proof on his Motion to Quash; 5) whether Watch Tower is entitled to
23

24   compliance with the DMCA subpoena; and 6) whether an evaluation of the Fair Use affirmative

25   defense is appropriate at this stage.

26   III. STATEMENT OF RELEVANT FACTS
27          Darkspilver reproduced and displayed several copyright-protected works owned by
28
     Watch Tower on the r/exjw subreddit. One of the copyrighted works reproduced and displayed

                                                      2
         Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 7 of 48



 1   by Darkspilver on the r/exjw subreddit was an article titled “What Gift Can We Give to

 2   Jehovah?” that was published on JW.ORG2 and that also appeared on the back cover of the
 3
     November 2018 issue of The Watchtower (hereinafter the “Article”). See Declaration of Paul
 4
     D. Polidoro, dated April 9, 2019 (hereinafter “Polidoro Decl.”) at ¶2. This infringement was
 5
     reported to Reddit, Inc. on December 19, 2018. Id. at ¶4. On December 19, 2018, Watch
 6
     Tower also reported the infringement of an internal document not intended for wide-spread
 7

 8   public dissemination titled C-5829Ca (hereinafter the “Chart”). Id.

 9           Watch Tower conducted a good faith fair use analysis of several uses of Watch Tower’s
10   copyrighted works by u/Darkspilver on the r/exjw subreddit forum. See Polidoro Decl., at ¶3.
11
     Watch Tower concluded that the two infringements reported to Reddit, Inc. on December 19,
12
     2018 did not constitute fair use of Watch Tower’s copyrighted works. Id. While these are the
13
     only two infringements that were reported to Reddit, Inc., the two infringements that are the
14

15   subject of the underlying subpoena do not constitute the universe of copyright infringements of

16   Watch Tower’s works by Darkspilver on Reddit’s site. Id. at ¶4.

17           As of April 9, 2019, there are 34.1 thousand reported subscribers to the “r/exjw”
18   subreddit community. See Polidoro Decl. at ¶ 6, Exhibit A. Watch Tower has issued DMCA-
19
     compliant notices of infringement reporting copyright infringement by a total of two of these
20
     subscribers because Watch Tower became aware that these two subscribers infringed Watch
21
     Tower’s copyrighted works. Id. at ¶ 6.
22

23           Darkspilver’s speech was of no interest to Watch Tower until that speech turned from

24   critique to copyright infringement. Polidoro Decl. at ¶ 6. Darkspilver openly admits conduct

25   that satisfies all of the elements of a prima facie case of copyright infringement. See
26
     Declaration of John Doe (Darkspilver) in Support of Motion to Quash Watchtower [sic] Bible &
27
     2
       Available at: https://www.jw.org/en/publications/magazines/watchtower-study-november-2018/gift-we-can-give-
28   to-jehovah/#?insight[search_id]=67011f2d-cb71-44b8-8086-ad0552952627&insight[search_result_index]=8 (last
     viewed: April 8, 2019)

                                                           3
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 8 of 48



 1   Tract Society Inc.’s Subpoena to Reddit, Inc. Seeking Identityifying [sic] Information

 2   (hereinafter “Darkspilver Decl.”) at ¶¶8, 10.
 3
            Darkspilver’s claim that honoring the DMCA’s subpoena provision (17 U.S.C. § 512(h))
 4
     will have a chilling effect on free speech is belied by the statements of several members of the
 5
     r/exjw subreddit community. In response to the filing of Darkspilver’s Motion to Quash,
 6
     members of the Ex-JW subreddit forum posted messages such as:
 7

 8                  “LMAO. ‘chilling effect’ my a$$. We’re always gonna fight, and always gonna

 9                   actually unconditionally support and defend our brethren that fight in enemy
10                   territory” –u/Mindless Reception (Mar. 26, 2019); and
11
                    “Good luck shutting us all up.” – u/TheGreatFraud (Mar. 27, 2019).
12
     See Polidoro Decl., Ex. B. Members of the community have also started to counsel the r/exjw
13
     subreddit community on how to use Watch Tower’s intellectual property or get away with
14

15   blatant infringement of it stating,

16          a general tip would be not to publish anything on social media that is a leak or
            unpublished work of watchtower. or (sic) if you are doing that it must be done from a
17          neutral ip address and vpn. . . . to remove any danger of being outed take privacy steps
            or don’t use their stuff. – u/kevinmcfree (Mar. 30, 2019)
18

19   See Polidoro Decl., Ex. B.

20            Darkspilver’s claim of a chilling effect on the speech of the Reddit community is

21   further belied by the increase in the size of the community. In November 2018, before the
22
     present subpoena was issued to Reddit, Inc. there were approximately 29 thousand members of
23
     the r/exjw subreddit community. See Polidoro Decl., Ex. C. As of April 9, 2019, the r/exjw
24
     subreddit now has 34.1 thousand subscribers. See Polidoro Decl., Ex. A
25
            Only 2,869 of the 34,100 subscribers to the r/exjw subreddit have contributed to the map
26

27   cited by Darkspilver that purports to show the alleged location of r/exjw subreddit community

28   members. See Polidoro Decl., Exhibit D. Of that number, no more than 1,944 community


                                                     4
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 9 of 48



 1   subscribers claim to reside in the United States. Id.

 2          Watch Tower is not Darkspilver’s local church and has no ability to excommunicate him
 3
     from his local congregation of Jehovah’s Witnesses. See Polidoro Decl., at ¶10. Not a single
 4
     person that has been the subject of a Watch Tower-sought DMCA subpoena has been
 5
     excommunicated from their local church as result of Watch Tower obtaining their identity from
 6
     a DMCA subpoena. Id. Watch Tower has never publicly disclosed the names of the individuals
 7

 8   who were the subject of DMCA subpoenas. Id. Some of the subjects of Watch Tower’s DMCA

 9   subpoenas who were active Jehovah’s Witnesses before they became the subject of a Watch
10   Tower DMCA subpoena, remained active Jehovah’s Witnesses after Watch Tower received
11
     identifying information about them. Id.
12
     IV. ARGUMENT
13
     A. There Is No Right to Anonymously Infringe Copyrighted Works.
14
           Were this case to be viewed through the prism of the United States Constitution, the
15
     appropriate starting point would be Article 1, Section 8 Congressional power “[t]o promote the
16

17   Progress of Science and useful arts, by securing for limited Times to Authors…the exclusive

18   Right to their respective Writings.” As the United States Supreme Court observed “the Framers
19   intended copyright itself to be the engine of free expression.” Harper & Row v. Nation
20
     Enterprises, 471 U.S. 539, 558 (1985).
21
           To subvert the well-established Congressional protections accorded copyrights,
22
     Darkspilver asserts the right of anonymous speech. In so doing, he ignores the fact that the U.S.
23

24   Supreme Court, in addition to courts in both the Ninth and Second Circuits, recognize that

25   “[t]he right to anonymous speech is not absolute.” Signature Mgmt., LLC v. Automattic, Inc.,

26   941 F. Supp. 2d 1145, 1154 (N.D. Cal. 2013) (denying a pseudonymous infringer’s Motion to
27   Quash DMCA subpoena). “The First Amendment does not . . . provide a license for copyright
28
     infringement.” Arista Records, LLC v. Doe, 604 F.3d 110, 118 (2d. Cir. 2010) citing Harper &

                                                      5
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 10 of 48



 1   Row Publishers, 471 U.S. at 555-57, 569. “Thus, to the extent that anonymity is used to mask

 2   copyright infringement or to facilitate such infringement by other persons, it is unprotected by
 3
     the First Amendment.” Arista Records LLC, 604 F.3d at 118; see also Universal City Studios,
 4
     Inc. v. Reimerdes, 82 F.Supp.2d 211, 220 (S.D.N.Y.2000) (the “Supreme Court ... has made it
 5
     unmistakably clear that the First Amendment does not shield copyright infringement”).
 6
     B. Advocates who are Not Citizens or Residents of the United States and Who are Not
 7
     Physically Present in the United States Do Not Have First Amendment Rights.
 8
            Assuming, arguendo, that the right of anonymous speech is properly presented in this
 9
     case, Darkspliver does not have standing to assert it. He is neither a citizen nor a resident of the
10
     United States, and is not present in the United States. Were his position upheld, every person
11

12   on the planet would be granted the right to assert similar constitutional rights in federal court.

13   The Supreme Court has given no such elasticity to non-resident foreign nationals with no

14   physical presence in the United States.
15
            Attempts by non-resident foreign nationals to assert constitutional rights are not new and
16
     have been repeatedly rejected by the Supreme Court. In Johnson v. Eisentrager, foreign
17
     nationals arrested in China and imprisoned in Germany after World War II attempted to “obtain
18
     writs of habeas corpus in our federal courts on the ground that their convictions for war crimes
19

20   had violated the Fifth Amendment and other constitutional provisions.” U.S. v. Verdugo-

21   Urquidez, 494 U.S. 259, 269 (1990) citing Johnson v. Eisentrager, 339 U.S. 763 (1950). The
22   Court’s “rejection of extraterritorial application of the Fifth Amendment was emphatic.” Id.
23
     The Court stated,
24
            Such extraterritorial application of organic law would have been so significant an
25          innovation in the practice of governments that, if intended or apprehended, it could
            scarcely have failed to excite contemporary comment. Not one word can be cited. No
26          decision of this Court supports such a view. None of the learned commentators on our
27          Constitution has even hinted at it. The practice of every modern government is opposed
            to it.
28
      Id. (emphasis added)(citation omitted).

                                                       6
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 11 of 48



 1             In U.S. v. Verdugo-Urquidez, a foreign national who was arrested in Mexico and then

 2   extradited to the United States claimed Fourth Amendment protection when his home in Mexico
 3
     was searched. Id. The defendant in that case pointed to a string of Supreme Court cases
 4
     providing constitutional protections for foreign nationals. Id. at 271. Yet, the Verdugo-
 5
     Urquidez Court noted, “These cases . . . establish only that aliens receive constitutional
 6
     protections when they have come within the territory of the United States and developed
 7

 8   substantial connections with this country.” Id. (emphasis added). The Court continued,

 9   “Respondent is an alien who has had no previous significant voluntary connection with the
10   United States, so these cases avail him not.” Id. Thus the Court concluded that the Fourth
11
     Amendment provided no protection for the non-resident foreign national. With respect to other
12
     constitutional protections available to foreign nationals, the Court stated,
13
            “the people” protected by the Fourth Amendment, and by the First and Second
14          Amendments, and to whom rights and powers are reserved in the Ninth and Tenth
15          Amendments, refers to a class of persons who are part of a national community or who
            have otherwise developed sufficient connection with this country to be considered part
16          of that community.

17   Id. at 265. Thus, the Supreme Court has time and again reiterated its decision that non-U.S.
18   citizens who are not physically present in the United States have no constitutional rights.
19
               The Ninth Circuit Court also attaches constitutional protection for non-U.S. citizens
20
     only to people who are present within the United States. In Sam Andrews’ Sons v. Mitchell, the
21
     Court held, “Any person within the United States, citizen or alien, resident or non-resident, is
22

23   protected by the guarantees of the Constitution.” 457 F.2d. 745, 749 (9th Cir. 1972) (emphasis

24   added). The other cases cited by Darkspilver point to the same requirement of physical

25   presence in the United States. Since he admits that he is “a foreign citizen, residing in the
26   country of my citizenship” he cannot avail himself of rights accorded under the U.S.
27
     Constitution. Darkspilver Decl. at ¶ 6:5.
28


                                                      7
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 12 of 48



 1   C. Darkspilver’s Motion to Quash is Time-Barred.

 2          Even if the Court were willing to disrupt decades-old Ninth Circuit and Supreme Court
 3   precedent to provide constitutional rights to a non-resident foreign national with no presence in
 4
     the United States, Darkspilver’s Motion to Quash is time-barred. The Federal Rules stipulate a
 5
     limit on the time to file a Motion to Quash. Fed. R. Civ. P. 45(d)(3)(A)(“On timely motion, the
 6
     court . . . must quash or modify a subpoena . . . .”); see Fed. R. Civ. P. 45 advisory committee’s
 7

 8   note (“The 10-day period for response to a subpoena is extended to 14 days to . . . to allow a bit

 9   more time for such objections to be made.”)

10          While courts may at times be skeptical of subpoenas that do not allow 14 days for
11
     compliance or objections, when the underlying subpoena provides at least 14 days for
12
     compliance, the deadline to file a Motion to Quash is the subpoena compliance deadline. See
13
     Dornell v. City of San Mateo, No. CV 12-06065-CRB (KAW), 2013 WL 5443036, at *3, 2013
14
     U.S. Dist. LEXIS 142335, at *8 (N.D.Cal. Sept. 30, 2013) (“Rule 45(c)(3) provides that a party
15

16   must file a ‘timely’ motion to quash or modify a subpoena . . . . While there may be a split on

17   the definition of ‘timely,’ [the movant] did not act before the time for compliance.”); AmTrust
18   N. Am., Inc. v. Safebuilt Ins. Servs., No. 2:16-mc-0145 KJM AC, 2016 WL 5469257, 2016 U.S.
19
     Dist. Lexis 134879 (E.D. Cal. Sept. 28, 2016) citing Estate of Ungar v. Palestinian Auth., 451
20
     F. Supp. 2d 607, 610 (S.D.N.Y 2006)(“It is well settled that, to be timely, a motion to quash a
21
     subpoena must be made prior to the return date of the subpoena”); see Signature Mgmt., LLC,
22

23   941 F. Supp. 2d at 1153 (suggesting that the production deadline for a DMCA Subpoena

24   provides the deadline to file a Motion to Quash). The rules are no different when the subpoena

25   requires revealing the identity of a pseudonymous defendant. See Patrick Collins, Inc. v. Doe,
26   No. C 11-2766 MEJ, 2011 WL 4407172, at *8 (N.D. Cal. Sept. 22, 2011) (ordering “the
27
     subpoenaed entity shall preserve any subpoenaed information pending the resolution of any
28
     timely-filed motion to quash”) (emphasis added).

                                                      8
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 13 of 48



 1            The subpoena in the present matter was served on Reddit, Inc. on January 24, 2019.

 2   Polidoro Declaration, Ex. E (Affidavit of Service). The return date of the subpoena was
 3
     February 15, 2019. Id. Thus, the subpoena provided 22 days for Darkspilver to file a timely
 4
     Motion to Quash. Darkspilver admits that he received the subpoena on February 7, 2019.
 5
     Darkspilver Decl. at ¶7. Yet, Darkspilver did not file the present motion until March 26, 2019 –
 6
     almost 50 days after becoming aware of the subpoena and 30 days after retaining counsel.
 7

 8   Neither Darkspilver nor his counsel ever reached out to Watch Tower to negotiate an extended

 9   deadline for the subpoena. Polidoro Decl. at ¶ 11. There is no excuse for such a delay and
10   Darkspilver’s Motion to Quash is simply time-barred. Darkspilver’s counsel provides no
11
     excuse for its client’s 50-day delay in filing the motion. Counsel provides no excuse or
12
     reasoning for why it took 30 days after being retained to file the motion. Most importantly,
13
     Counsel states no reason why they never requested more time from the Court to file a Motion to
14

15   Quash.

16   D. Darkspilver Has Not Satisfied His Burden of Proof on His Motion to Quash.

17            Contrary to the insinuation that Watch Tower bears the burden of proof on this Motion
18   to Quash, Darkspilver must prove that the subpoena should be quashed by a preponderance of
19
     evidence. See In re Automobile Antitrust Cases I & II, 135 Cal. App. 4th 100 (1st Dist., Div. 4,
20
     2005) (noting the burden of proof on a Motion to Quash is preponderance of evidence). “The
21
     party who moves to quash a subpoena has the burden of persuasion under Rule 45(c)(3).”
22

23   Freed v. Home Depot U.S.A., Inc., No. 18cv359-BAS (LL), 2019 WL 582346, at *2, U.S. Dist.

24   Lexis 23736, at *6 (S.D.Cal. Feb. 13, 2019). Accordingly, Darkspilver bears the burden to

25   prove by a preponderance of evidence that he is entitled to avail himself of First Amendment
26   protection, and that the harm he claims will result from compliance with the subpoena is more
27
     than speculative.
28
              First, Darkspilver points to no physical presence in the United States, and admits that he

                                                       9
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 14 of 48



 1   is a non-resident foreign national. Darkspilver Decl. at ¶ 6. Citing United States v. 18

 2   Packages of Magazines, 238 F. Supp. 846, 847-48 (N.D. Cal. 1964), he then seeks to create
 3
     some First Amendment right by way of an alleged United States-based audience of his works.
 4
     Darkspilver Decl. at ¶6. Darkspilver points to “a map that participants in the [Reddit]
 5
     community made and update themselves” as evidence of this United States connection. Id. at
 6
     6:6-7. Yet, Darkspilver admits “the map itself is likely imprecise.” Id. at 6:8. Furthermore, he
 7

 8   provides no additional evidence that the community’s self-made map is accurate. In other

 9   words, any one of the community members could easily lie about where they live on the
10   community’s self-made map, and the Court would be none the wiser.
11
            Darkspilver’s brief states that he posted the infringing material “for a group comprised
12
     primarily of U.S. readers” when in fact, only 2,869 of the 34,100 subscribers to the r/exjw
13
     subreddit have contributed to the map. D.E. 8, at 21:25; see Polidoro Decl., Exhibit D. Of that
14

15   number, no more than 1,944 community subscribers claim to reside in the United States. See

16   Polidoro Decl., Exhibit D. Thus, the evidence of Darkspilver’s United States-based audience

17   amounts to nothing more than a showing that approximately 5% of his audience claims to live
18   in the United States. He provides no verifiable proof that even one member of his audience
19
     actually lives in the United States. With no evidence, much less a preponderance of evidence,
20
     to prove that Darkspilver has a United States-based audience, Darkspilver’s claim to First
21
     Amendment protection via U.S. readers of his posts falls flat.
22

23          Even if the Court were to find that Darkspilver was entitled to First Amendment

24   protection, he has not satisfied his burden to prove that his claims of hardship are anything more

25   than pure speculation. Darkspilver would like for the Court to believe that the minute Watch
26
     Tower learns his true identity, he will be unceremoniously excommunicated from his local
27
     church and all communication with his family and friends will forever cease. The fact of the
28
     matter is that Watch Tower is not Darkspilver’s local church and has no ability to

                                                    10
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 15 of 48



 1   excommunicate him from his local congregation of Jehovah’s Witnesses. Additionally,

 2   Darkspilver presents no evidence that a single person that has been the subject of a Watch
 3
     Tower-sought DMCA subpoena has been excommunicated from their local church as result of
 4
     Watch Tower discovering their true identity. Finally, Darkspilver points to no proof that Watch
 5
     Tower has ever publicly disclosed the names of the individuals who were the subject of DMCA
 6
     subpoenas. To the contrary, the subjects of Watch Tower’s DMCA subpoenas who were
 7

 8   Jehovah’s Witnesses before Watch Tower learned their identities via DMCA subpoenas

 9   continue to be Jehovah’s Witnesses.
10          Evidence submitted in support of Darkspilver’s Motion to Quash even acknowledges
11
     that Darkspilver’s claim of eternal isolation from friends and family is not accurate. The
12
     Declaration of Alexandra Moss attaches multiple statements by former Jehovah’s Witnesses that
13
     rebut Darkspilver’s sweeping assertion. Some acknowledge that communication with family
14

15   members continued after they left the church. See Declaration of Alexandra Moss, Ex. A at 5

16   (“With some ex-Witnesses, some of their families will still talk to them . . . .” ; see also id. at 22

17   (acknowledging that former Jehovah’s Witness continued to communicate and live with
18   Jehovah’s Witness family members after leaving the church).
19
            Finally, Darkspilver claims that compliance with the subpoena will result in complete
20
     social isolation causing overwhelming negative effects on his physical and mental wellbeing.
21
     Yet, Darkspilver acknowledges that there is a large community of supporters of his views.
22

23   Darkspilver Decl., at ¶ 5. Contrary to Darkspilver’s insinuation that the present subpoena

24   threatens Darkspilver’s entire social livelihood, members of the Reddit community vow support

25   of Darkspilver. See Polidoro Decl., Exhibit B at 6 (“we all got your back u/darkspilver!” –
26
     posted by FrodeKommode, dated March 27, 2019). Furthermore, Darkspilver provides no proof
27
     that his physical and mental state will actually be affected by compliance with the subpoena.
28
            It is clear that Darkspilver’s claims of harm that will necessarily result from compliance

                                                      11
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 16 of 48



 1   with the subpoena are nothing more than speculation. Whatever their intended purpose, the

 2   declarations that Darkspilver submits in support of his claims of harm actually prove that
 3
     compliance with the subpoena in this matter will not result in the complete obliteration of all of
 4
     Darkspilver’s relationships. Darkspilver fails to meet his burden to prove that his identity is
 5
     privileged information protected by the First Amendment and that compliance with the
 6
     subpoena will result in actual harm. If Darkspilver’s Motion to Quash is granted, it will allow
 7

 8   all anonymous infringers to avoid copyright infringement liability simply by claiming that

 9   revealing their identity will result in harm – however remote or unlikely.
10   E. Watch Tower Is Entitled to Compliance With the DMCA Subpoena.
11
             The DMCA and the Federal Rules lay out the appropriate standard for evaluating a
12
     motion to quash on a DMCA subpoena. As the owner of the infringed works, Watch Tower is
13
     entitled to seek redress from the court for what it, in good faith, believes is an infringement of
14
     its work. See 17 U.S.C. § 501(b) (“The legal or beneficial owner of an exclusive right under a
15

16   copyright is entitled . . . to institute an action for any infringement of that particular right

17   committed.”). In order for Watch Tower to seek judicial redress in such an action, it must know
18   the identity of the individual responsible for the infringement. See Signature Mgmt., LLC, 941
19
     F. Supp. 2d at 1157 (“TEAM has an interest in obtaining Amthrax's identity to facilitate a
20
     copyright infringement action against Amthrax. . . . as personal service will facilitate discovery,
21
     including a potential pre-trial deposition, and prevent TEAM from being forced to rely on
22

23   Amthrax’s good faith engagement in the litigation to move forward.”); see also Sony Music

24   Entm’t, Inc. v. Does 1-40, 326 F. Supp. 2d. 556, 566 (S.D.N.Y. 2004) (“Ascertaining the

25   identities and residences of [anonymous] defendants is critical to plaintiffs’ ability to pursue
26   litigation, for without this information, plaintiffs will be unable to serve process”).
27
             Section (h) of the DMCA allows a “copyright owner or a person authorized to act on the
28
     owner’s behalf [to] request the clerk of any United States district court to issue a subpoena to a

                                                        12
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 17 of 48



 1   service provider for identification of an alleged infringer.” 17 U.S.C. §512(h)(1). Provided that

 2   the copyright owner meets the requirements of 17 U.S.C. §512(h)(2)(A-C), the copyright owner
 3
     is not required to provide any further evidence of entitlement to learn the infringer’s identity.
 4
            The test laid out in Highfields Capital Mgmt. L.P. v. Doe, 385 F. Supp. 2d 969 (N.D.
 5
     Cal. 2004) is not the appropriate test to be applied in the present matter. First, the Highfields
 6
     case is factually distinguishable from the present case. On the most basic level, the Highfields
 7

 8   Capital Management case has nothing to do with copyright infringement or a DMCA subpoena.

 9   The Highfields case involved claims for trademark infringement, false designation of origin,
10   defamation, and commercial disparagement. Additionally, unlike the subpoena at issue in
11
     Highfields, the subpoena issued in the present matter does not stem from a John Doe case for
12
     which a complaint has already been filed. Most importantly, the defendant in Highfields did not
13
     admit to being a non-resident foreign national with no physical presence in the United States
14

15   and thus no First Amendment protection.

16           Even if the Court chooses to apply the Highfields test, Watch Tower’s claim of

17   infringement satisfies that test. The Highfields Court required that the Plaintiff first show “real
18   evidentiary basis for believing that the defendant has engaged in wrongful conduct that has
19
     caused real harm to the interests of the plaintiff that the laws plaintiff has invoked were intended
20
     to protect.” Highfields Capital Mgmt. L.P., 385 F. Supp. 2d at 975. To establish a prima facie
21
     case of copyright infringement, a party must show (1) ownership of a valid copyright and (2)
22

23   violation by the alleged infringer of at least one of the exclusive rights granted to copyright

24   owners by the Copyright Act. See 17 U.S.C. § 501(a); UMG Recordings, Inc. v. Augusto, 628

25   F.3d 1175, 1178 (9th Cir. 2011). “As courts have noted, the DMCA essentially requires the
26
     party seeking a subpoena to plead a prima facie case of copyright infringement for a subpoena
27
     to issue.” Signature Mgmt., LLC, 941 F. Supp. 2d at 1157. Watch Tower laid out a prima facie
28
     case of copyright infringement in its application for a DMCA subpoena, which included a copy

                                                      13
         Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 18 of 48



 1   of the underlying DMCA-compliant notice of infringement. Furthermore, Darkspilver

 2   submitted evidence to support Watch Tower’s copyright claim. His Motion to Quash admits
 3
     that “Darkspilver reproduced the Ad and Chart in their entirety.” D.E. 8, at 17:18.
 4
              While Darkspilver does not contest Watch Tower’s ownership of the Article because he
 5
     was able to find the copyright registration record for it, he contests the viability of Watch
 6
     Tower’s infringement claim for the chart because he cannot find a copyright registration
 7

 8   certificate.3 Curiously, he never explains how he came to be in possession of this unpublished

 9   internal document. Nonetheless, the argument based on lack of a copyright registration
10   certificate is a mere distraction from the real issue.
11
              Whether Watch Tower registered for a copyright certificate for the works is of no
12
     consequence for purposes of identifying an infringer. “[A]n owner’s rights exist apart from
13
     registration” Fourth Estate Pub. Ben. Corp. v. Wall-Street.com, LLC, 139 S.Ct. 881, 889
14

15   (2019). The DMCA does not require that copyright owners register a work before submitting

16   an infringement notice. It only requires that copyright owners swear “under penalty of perjury,

17   that the complaining party is authorized to act on behalf of the owner of an exclusive right that
18   is allegedly infringed.” 17 U.S.C. §512(c)(3)(A)(vi).
19
              When Watch Tower obtains sufficient information to identify the defendant, it can easily
20
     apply for copyright registration and “can recover for infringement that occurred both before and
21
     after registration.” Fourth Estate Pub. Ben. Corp., 139 S. Ct. at 887. Simply put, copyright
22

23   registration does not confer ownership of a work, and Darkspilver never contests Watch

24   Tower’s ownership of either of the works at issue.

25
     3
26     Unlike the Article, which was intended for public distribution, the chart was an internal document not intended for
     public distribution. For that reason, the Article was registered with the Copyright Office. Once the infringer is
     identified and personal jurisdiction over the infringer is established, the chart can be registered via the U.S.
27
     Copyright Office’s special handling process designed specifically for expedited processing of copyright registration
     applications for pending or prospective litigation. See Special Handling, available at:
28   https://www.copyright.gov/help/faq/faq-special.html (last seen: April 8, 2019)(“Once a request for special handling
     is received and approved, every attempt is made to process the claim or recordation within five working days.”)

                                                              14
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 19 of 48



 1          The Highfields Court next required a comparison of “the magnitude of the harms that

 2   would be caused to the competing interests” by granting a Motion to Quash or denying it.
 3
     Highfields Capital Mgmt. L.P., 385 F. Supp. 2d at 976. The decision in Signature Mgmt., LLC.,
 4
     941 F. Supp. 2d at 1145 is instructive on this point. Like Darkspilver, the pseudonymous
 5
     infringer in Signature Mgmt. claimed that the copyright owner-petitioner would “retaliate
 6
     against him for his critical speech, either by bringing a defamation suit or through some other
 7

 8   means.” Id. at 1157. The infringer in that case, referred to as Amthrax, further claimed that

 9   “such retaliatory action could chill the speech of other anonymous critics, who will fear
10   retaliation if they continue to express their beliefs.” The court weighed that interest against
11
     copyright owner’s interest “in obtaining Amthrax’s identity to facilitate a copyright
12
     infringement action . . . . as personal service [would] facilitate discovery, including a potential
13
     pre-trial deposition, and prevent TEAM from being forced to rely on Amthrax’s good faith
14

15   engagement in the litigation to move forward.” Id. Despite the fact that Amthrax offered to

16   accept service of process and defend the action anonymously, the court held, “The minimal

17   potential harm to Amthrax of disclosure of his identifying information for the purposes of the
18   DMCA does not justify the burden placed on TEAM by granting Amthrax’s Motion.” Id. at
19
     1157-58.
20
            Similarly, Watch Tower has the right to pursue the infringement of its copyrighted
21
     works in the courts. It is entitled to discovery and a final decision on the merits by a court with
22

23   proper jurisdiction. Darkspilver’s unsubstantiated and contradicted claims of retaliation and

24   emotional distress should not outweigh Watch Tower’s interest in the adjudication of the

25   underlying infringement claims by a trier of fact.
26
     F. An Evaluation of Fair Use At This Stage Would Be Premature.
27
            An evaluation of the merits of the underlying claim – much less an affirmative defense
28
     such as fair use is premature. See Authors Guild v. Google, 804 F.3d 202, 213 (2d Cir. 2015)

                                                      15
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 20 of 48



 1   (“As the Supreme Court has designated fair use an affirmative defense, the party asserting fair

 2   use bears the burden of proof”) (citing Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 590
 3
     (1994)); Sega Enters. v. MAPHIA, 948 F. Supp. 923, 933 (N.D. Cal. 1996)(“Because fair use is
 4
     an affirmative defense, [the defendant] Sherman carries the burden of demonstrating it”).
 5
     Making a ruling on whether Darkspilver’s use of Watch Tower’s intellectual property
 6
     constitutes fair use would effectively be a ruling on a Fed. R. Civ. P. 12(b)(6) motion to dismiss
 7

 8   for a case in which no pleadings have ever been filed. Neither 17 U.S.C. § 512, nor Fed. R. Civ.

 9   P. 45 requires or permits such a course.
10          However, even if the Court were willing to make such a ruling, Darkspilver’s use of
11
     Watch Tower’s copyrighted works does not constitute fair use. The first fair use factor
12
     evaluates “the purpose and character of the use, including whether such use is of a commercial
13
     nature or is for nonprofit educational purposes.” 17 U.S.C. § 107 (1). “In addressing the first
14

15   factor, the court asks whether the new work merely supersedes the objects of the original

16   creation, or instead adds something new, with a further purpose or different character; in other

17   words, whether and to what extent the new work is ‘transformative.’” Disney Enters. v.
18   VidAngel, Inc., 869 F.3d 848, 861 (9th Cir. 2017).
19
            Darkspilver admits that the first image that he posted is “a copy” of Watch Tower’s
20
     Article. Darkspilver Decl., at ¶ 8:19. Darkspilver makes no claim that he, in any way, added to
21
     or transformed Watch Tower’s work in his post. With respect to the chart, Darkspilver admits
22

23   to reproducing a copy of the entire copyrighted work. D.E 8, at 17:18. Darkspilver claims that

24   he “re-formatted [the chart] to make it more visually appealing and easy to read on screen.” Yet

25   Darkspilver admits that the original file was an Excel file that necessarily had to be viewed and
26
     read on screen. Thus, Darkspilver concedes that his use of the work merely replaced the object
27

28


                                                     16
         Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 21 of 48



 1   of the original creation – rather than adding a further purpose or different character. 4

 2   Darkspilver’s uses of Watch Tower’s works, whether commercial or non-commercial, were
 3
     clearly not transformative, and do not favor a finding of fair use.
 4
              The second fair use factor requires an examination of “the nature of the copyrighted
 5
     work.” 17 U.S.C. § 107(2). With respect to the Article, Darkspilver acknowledges that the
 6
     creative “design” of the Article is one of the reasons that he reproduced it on Reddit.
 7

 8   Darkspilver Decl., at 3:28; see also D.E. 8, at 16:28. Moreover, the illustrations, layout, and

 9   word choice in the article “What Gift Can We Give to Jehovah?” are all creative in nature.
10   With respect to the chart, the layout, design, and word choice are all creative aspects of the
11
     work making the work, as a whole, creative in nature. See Edwin K. Williams & Co., Inc. v.
12
     Edwin K. Williams & Co. – East, 542 F.2d 1053, 1061 (9th Cir. 1976) (“the instructions and the
13
     blank forms constituted an integrated work entitled to copyright protection”); see also Cont'l
14

15   Cas. Co. v. Beardsley, 253 F.2d 702, 703-704 (2d Cir. 1958) (holding that forms are entitled to

16   copyright protection); Kregos v. Associated Press, 937 F.2d 700, 708 (2d. Cir. 1991) (same).

17   Thus, the second fair use factor weighs against a finding of fair use.
18            The third fair use factor looks to the “the amount and substantiality of the portion used
19
     in relation to the copyrighted work as a whole.” 17 U.S.C. § 107(3). Darkspilver admits,
20
     “Darkspilver reproduced the Ad and Chart in their entirety”. D.E. 8, at 17:18. Darkspilver
21
     claims that he had to use the entire works because the entire works were “relevant to Doe’s
22

23   purpose.” D.E. 8 at 12:26. Relevance of the entire work to one’s purpose is not the standard for

24   fair use. See Seltzer v. Green Day, Inc., 725 F.3d 1170, 1178 (9th Cir. 2013) (“this factor will

25   not weigh against an alleged infringer, even when he copies the whole work, if he takes no more
26   4
       Even if a Court decides that the factual information communicated in the document is not copyrightable, the
     creative way in which that information is described and presented is protectable. Indeed there is no reason why the
27
     information in the first row had to appear first, and the information in the last row necessarily had to be last. See
     Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 342 (1991) (finding that for copyright protection to attach
28   to facts, the “originality is not a stringent standard; it does not require that facts be presented in an innovative or
     surprising way.”)

                                                               17
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 22 of 48



 1   than is necessary for his intended use”) (emphasis added). Doe provides no reason why his

 2   purpose could not have been accomplished by linking to the Article and summarizing the chart.
 3
            The fourth fair use factor requires an evaluation of “the effect of the use upon the
 4
     potential market for or value of the copyrighted work.” 17 U.S.C. § 107(4). Courts decide
 5
     “whether unrestricted and widespread conduct of the sort engaged by the defendant . . . would
 6
     result in a substantially adverse impact on the potential market for the original.” Disney Enters.,
 7

 8   869 F.3d at 861. If widespread unauthorized reproduction and display of Watch Tower’s works

 9   online were permitted, there would be virtually no need to visit Watch Tower’s website –
10   JW.ORG. Diverting traffic away from Watch Tower’s website could result in a significant
11
     decline in readership of Watch Tower’s content. See Ass'n of Am. Med. Colleges v. Cuomo, 928
12
     F.2d 519, 526 (2d Cir. 1991) (“This case does not present the relatively straightforward situation
13
     in which the potential harm to a copyrighted work flows from direct competition with the
14

15   assertedly fair use. In such circumstances, we have noted our concern that ‘creation will be

16   discouraged if demand can be undercut by copiers.’”) Therefore, Watch Tower contends that

17   the fourth fair use factor also weighs in favor of a finding of infringement.
18
     V. CONCLUSION
19          As the owner of the copyrighted material, Watch Tower has the right to pursue legal
20
     recourse for what it, in good faith, believes is the infringement of its intellectual property.
21
     Watch Tower also has the right to litigate that infringement claim in a court having personal
22
     jurisdiction over Watch Tower and the alleged infringer. Watch Tower has made proper use of
23

24   the DMCA’s subpoena provision.

25          Darkspilver’s unsupported claim that Watch Tower is misusing the DMCA in order to

26   silence religious dissenters and critics is simply not true. The fact of the matter is that over
27
     34,000 other r/exjw subreddit subscribers have been able to openly express their views without
28
     interference by Watch Tower. Darkspilver’s speech only became of concern to Watch Tower

                                                      18
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 23 of 48



 1   when his speech crossed the line to copyright infringement. Granting Darkspilver’s Motion to

 2   Quash will effectively extend constitutional rights far beyond the current limits set by the Ninth
 3
     Circuit and Supreme Court. It will also effectively immunize all infringements of copyrighted
 4
     works by anonymous infringers all over the world that make a claim of potential harm in this
 5
     jurisdiction. Denying Darkspilver’s Motion to Quash, on the other hand, will send no other
 6
     message than this: You can criticize an organization as much as you want, as long as you do not
 7

 8   infringe their copyrights. Watch Tower respectfully moves this Court to deny Darkspilver’s

 9   Motion to Quash.
10   Dated: April 9, 2019
11                                                        Respectfully submitted,

12   LAW OFFICE OF ANTHONY V. SMITH                       WATCH TOWER BIBLE AND
     204 East Second Avenue, #331                         TRACT SOCIETY OF
13   San Mateo, CA 94401-3904                             PENNSYLVANIA
     Telephone: 650-548-0100                              LEGAL DEPARTMENT
14   California Bar No.: 124840                            100 Watchtower Drive
15                                                         Patterson, NY 12563
     /S/ Anthony V. Smith                                  Telephone: 845-306-1000
16   Anthony V. Smith, Esq.                                Facsimile: 845-306-0709
                                                           Email: inboxLGLipg@jw.org
17
                                                          /S/ Paul D. Polidoro
18                                                        Paul D. Polidoro
19                                                        (admitted pro hac vice)

20

21

22

23

24

25

26

27

28


                                                     19
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 24 of 48



 1                                    CERTIFICATE OF SERVICE

 2        I HEREBY CERTIFY that on April 9, 2019, I electronically filed the foregoing
 3
     document with the Clerk of the Court using CM/ECF. I also certify that a notice of the
 4
     foregoing document is being served this day on all counsel of record identified below via
 5
     transmission of Notices of Electronic Filing generated by CM/ECF.
 6

 7

 8   Alexandra Helen Moss

 9   Counsel for John Doe (Darkspilver)
10   Electronic Frontier Foundation
11
     815 Eddy Street
12
     San Francisco, CA 94109
13
     Tel.: (415) 436-9333
14

15   Fax: (415) 436-9993

16   Email: alex@eff.org

17

18

19
                                                     /s/ Paul D. Polidoro___________
20

21

22

23

24

25

26

27

28


                                                    20
 Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 25 of 48



Paul D. Polidoro (admitted pro hac vice)
Watch Tower Bible and Tract Society
of Pennsylvania, Legal Department
100 Watchtower Drive
Patterson, NY 12563
ppolidor@jw.org
Tel.: (845) 306-1000
Fax: (845) 306-0709
Anthony V. Smith (SBN 124840)
Law Office of Anthony V. Smith
204 East Second Avenue, #331
San Mateo, CA 94401-3904
Telephone: 650-548-0100
Counsel for Plaintiff

                   UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF CALIFORNIA


                                             )
In Re DMCA Subpoena to Reddit, Inc.        : )
                                             )   CASE NO. 3:19-mc-80005-SK
                                           : )
                                             )
                                           : )   Watch Tower Bible and Tract Society of
                                             )   Pennsylvania’s Opposition to
                                           : )   Darkspilver’s Motion to Quash Subpoena
                                             )
                                             )   to Reddit, Inc. Pursuant to 17 U.S.C. §
                                           :     512(h) to Identify Alleged Infringer
                                                 APPEARANCE DATE: 5/6/2019
                                                 TIME: 11:00 AM
         Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 26 of 48



 1                                                 TABLE OF CONTENTS
 2   I. INTRODUCTION ..................................................................................................................... 1

 3   II. STATEMENT OF ISSUES TO BE DECIDED ...................................................................... 2

 4   III. STATEMENT OF RELEVANT FACTS ............................................................................... 2

 5   IV. ARGUMENT.......................................................................................................................... 5

 6             A. There Is No Right to Anonymously Infringe Copyrighted Works. ............................. 5

 7             B. Advocates who are Not Citizens or Residents of the United States and Who are
                     Not Physically Present in the United States Do Not Have First Amendment
 8                   Rights. ................................................................................................................... 6

 9             C. Darkspilver’s Motion to Quash is Time-Barred........................................................... 8

10             D. Darkspilver Has Not Satisfied His Burden of Proof on His Motion to Quash. ........... 9

11             E. Watch Tower Is Entitled to Compliance With the DMCA Subpoena. ...................... 12

12             F. An Evaluation of Fair Use At This Stage Would Be Premature. ............................... 15

13   V. CONCLUSION ...................................................................................................................... 18

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                          ii
         Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 27 of 48



 1                                                     TABLE OF AUTHORITIES
 2                                                                        Cases
 3   AmTrust N. Am., Inc. v. Safebuilt Ins. Servs., No. 2:16-mc-0145 KJM AC, 2016 WL
       5469257, 2016 U.S.Dist. Lexis 134879 (E.D.Cal. Sept. 28, 2016) .......................................... 8
 4
     Arista Records LLC v. Doe, 604 F.3d 110 (2d. Cir. 2010) ....................................................... 5, 6
 5
     Ass'n of Am. Med. Colleges v. Cuomo, 928 F.2d 519 (2d Cir. 1991) ......................................... 18
 6
     Authors Guild v. Google, 804 F.3d 202 (2d Cir. 2015) .............................................................. 16
 7
     Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569 (1994)......................................................... 16
 8
     Cont'l Cas. Co. v. Beardsley, 253 F.2d 702 (2d Cir. 1957) ........................................................ 17
 9
     Disney Enters. v. VidAngel, Inc., 869 F.3d 848 (9th Cir. 2017) ........................................... 16, 18
10
     Dornell v. City of San Mateo, No. CV 12-06065-CRB (KAW), 2013 WL 5443036, 2013
11     U.S. Dist. LEXIS 142335 (N.D.Cal. Sept. 30, 2013) ............................................................... 8

12   Edwin K. Williams & Co. v. Edwin K. Williams & Co. – East, 542 F.2d 1053 (9th Cir.
       1976) ....................................................................................................................................... 17
13
     Estate of Ungar v. Palestinian Auth., 451 F. Supp. 2d 607 (S.D.N.Y 2006) ............................... 8
14
     Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340 (1991) ............................................... 17
15
     Fourth Estate Pub. Ben. Corp. v. Wall-Street.com, LLC, 139 S.Ct. 881 (2019) ........................ 14
16
     Freed v. Home Depot U.S.A., Inc., No. 18cv359-BAS (LL), 2019 WL 582346, U.S. Dist.
17     Lexis 23736 (S.D.Cal. Feb. 13, 2019) ...................................................................................... 9

18   Harper & Row v. Nation Enterprises, 471 U.S. 539 (1985) .................................................... 5, 6

19   Highfields Capital Mgmt. L.P. v. Doe, 385 F. Supp. 2d 969 (N.D. Cal. 2004).................... 13, 15

20   In re Automobile Antitrust Cases I&II, 135 Cal. App. 4th 100 (Ct. of Appeal of Cal., 1st
        App. Dist., Div. 4, Dec. 22, 2005) ............................................................................................ 9
21
     Johnson v. Eisentrager, 339 U.S. 763 (1950) ............................................................................... 6
22
     Kregos v. AP, 937 F.2d 700 (2d. Cir. 1991) ............................................................................... 17
23
     Patrick Collins, Inc. v. Doe, No. C 11-2766 MEJ, 2011 WL 4407172 (N.D. Cal. Sept. 22,
24     2011) ......................................................................................................................................... 8

25   Sam Andrews’ Sons v. Mitchell, 457 F. 2d. 745 (9th Cir. 1972) .................................................. 7

26   Seltzer v. Green Day, Inc., 725 F.3d 1170 (9th Cir. 2013)......................................................... 17

27   Signature Mgmt, LLC v. Automattic, Inc., 941 F. Supp. 2d 1145 (N.D.Cal. 2013) ..... 5, 8, 12, 13

28   Sony Music Entm’t, Inc. v. Doe, 326 F. Supp. 2d. 556 (S.D.N.Y. 2004) ................................... 12


                                                                             iii
         Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 28 of 48



 1   U.S. v. Verdugo-Urquidez, 494 U.S. 259 (1990) ...................................................................... 6, 7

 2   UMG Recordings, Inc. v. Augusto, 628 F.3d 1175 (9th Cir. 2011) ............................................ 13

 3   United States v. 18 Packages of Magazines, 238 F. Supp. 846 (N.D.Cal. 1964) ....................... 10

 4   Universal City Studios, Inc. v. Reimerdes, 82 F.Supp.2d 211 (S.D.N.Y.2000) ........................... 6

 5   Watchtower Bible & Tract Soc’y of New York, Inc. v. Vill. of Stratton, 536 U.S. 150
      (2002) ........................................................................................................................................ 1
 6
                                                                        Statutes
 7
     17 U.S.C. § 107............................................................................................................... 16, 17, 18
 8
     17 U.S.C. § 501..................................................................................................................... 12, 13
 9
     17 U.S.C. §512................................................................................................................ 13, 14, 16
10
                                                                Other Authorities
11
     Fed. R. Civ. P. 45 Advisory Committee’s Note ........................................................................... 8
12
                                                                          Rules
13
     Fed. R. Civ. P. 12 ........................................................................................................................ 16
14
     Fed. R. Civ. P. 45 .................................................................................................................... 8, 16
15
                                                         Constitutional Provisions
16
     Article 1, Section 8 ....................................................................................................................... 5
17

18

19

20

21

22

23

24

25

26

27

28


                                                                             iv
         Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 29 of 48



 1
     I. INTRODUCTION
 2
             To defeat the clear intent of the law protecting copyright holders, Darkspilver attempts
 3
     to convert this intellectual property matter into a religious dispute by seeking refuge behind the
 4

 5   First Amendment’s freedom of speech protections. This case is not about suppressing

 6   Darkspilver’s public criticism. He can say whatever he desires. However, he cannot infringe
 7   Watch Tower’s intellectual property in the process.
 8
            For years Darkspilver has been discussing and debating “matters related to the Jehovah’s
 9
     Witnesses freely and openly with people who have a wide range of views.” D.E. 8-1 at 2:25-26.
10
     Watch Tower never took any legal action against his years of voicing “disagreement or doubts”
11

12   about Jehovah’s Witnesses’ “teachings and practices”. Id. at 2:12, 15. However, when he

13   chose to infringe upon Watch Tower’s intellectual property, he triggered legal protections

14   accorded copyright owners. Darkspilver now seeks the right to anonymously infringe that
15   property. If he prevails, he will effectively be immunized from all future copyright
16
     infringements. Further, all other users within this Court’s jurisdiction could similarly thwart the
17
     plain intent of the Copyright Act by contending they too have a fear of reprisal. Thus, Watch
18
     Tower would be stripped of its intellectual property rights in all such cases.
19

20           Darkspilver would have this Court believe that Watch Tower Bible and Tract Society of

21   Pennsylvania (hereinafter “Watch Tower”)1 has undertaken a witch hunt targeting the free

22   speech of the entire community of former and current Jehovah’s Witnesses who criticize the
23
     Jehovah’s Witnesses religion using the Reddit service. Yet, of the 34.1 thousand members of
24
     the r/exjw subreddit forum to which Darkspilver subscribes, only Darkspilver and one other
25
     Reddit subscriber are the subjects of Watch Tower subpoenas to Reddit, Inc. This is because
26
     1
      Watch Tower Bible and Tract Society of Pennsylvania (“Watch Tower”) is simply the corporate copyright holder
27
     for the publications at issue. Watch Tower does not supervise or direct the activities of Jehovah’s Witnesses or
     congregations of Jehovah’s Witnesses. Watchtower Bible and Tract Society of New York, the entity involved in
28   Watchtower Bible & Tract Soc’y of New York, Inc. v. Vill. of Stratton, 536 U.S. 150 (2002), coordinated the
     preaching activities of Jehovah’s Witnesses in the United States at the time of that litigation.

                                                            1
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 30 of 48



 1   only Darkspilver and one other subscriber are accused of infringing Watch Tower’s copyrighted

 2   works. If the Court denies Darkspilver’s Motion to Quash, it will send no other message than
 3
     this: You can criticize Watch Tower as much as you want, as long as you do not infringe their
 4
     copyrights.
 5
            By way of a time-barred Motion to Quash, Darkspilver seeks to shield admitted
 6
     infringement of Watch Tower’s copyrighted works by invoking First Amendment rights to
 7

 8   which he is not entitled, in a court that, by his own admission, does not have the requisite

 9   personal jurisdiction to adjudicate the copyright infringement claim. Under the cloak of fair
10   use, Darkspilver’s untimely Motion to Quash also invites this Court to foreclose copyright
11
     protection to all non-commercial works. Should the Court accept this invitation, it would
12
     essentially write non-commercial creative works out of the Copyright Act (17 U.S.C. § 100, et
13
     seq.) altogether. Watch Tower respectfully urges the Court to honor Article 1, Section 8 of the
14

15   U.S. Constitution and the Digital Millennium Copyright Act (17 U.S.C. § 512) and deny

16   Darkspilver’s Motion to Quash.

17   II. STATEMENT OF ISSUES TO BE DECIDED
18         The issues to be decided in the present matter are: 1) whether the First Amendment right
19   to anonymity protects copyright infringement in this instance; 2) whether a non-resident foreign
20
     national with no presence in the United States is protected by the First Amendment; 3) whether
21
     Darkspilver’s Motion to Quash is time-barred; 4) whether Darkspilver as the movant has
22
     satisfied his burden of proof on his Motion to Quash; 5) whether Watch Tower is entitled to
23

24   compliance with the DMCA subpoena; and 6) whether an evaluation of the Fair Use affirmative

25   defense is appropriate at this stage.

26   III. STATEMENT OF RELEVANT FACTS
27          Darkspilver reproduced and displayed several copyright-protected works owned by
28
     Watch Tower on the r/exjw subreddit. One of the copyrighted works reproduced and displayed

                                                      2
         Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 31 of 48



 1   by Darkspilver on the r/exjw subreddit was an article titled “What Gift Can We Give to

 2   Jehovah?” that was published on JW.ORG2 and that also appeared on the back cover of the
 3
     November 2018 issue of The Watchtower (hereinafter the “Article”). See Declaration of Paul
 4
     D. Polidoro, dated April 9, 2019 (hereinafter “Polidoro Decl.”) at ¶2. This infringement was
 5
     reported to Reddit, Inc. on December 19, 2018. Id. at ¶4. On December 19, 2018, Watch
 6
     Tower also reported the infringement of an internal document not intended for wide-spread
 7

 8   public dissemination titled C-5829Ca (hereinafter the “Chart”). Id.

 9           Watch Tower conducted a good faith fair use analysis of several uses of Watch Tower’s
10   copyrighted works by u/Darkspilver on the r/exjw subreddit forum. See Polidoro Decl., at ¶3.
11
     Watch Tower concluded that the two infringements reported to Reddit, Inc. on December 19,
12
     2018 did not constitute fair use of Watch Tower’s copyrighted works. Id. While these are the
13
     only two infringements that were reported to Reddit, Inc., the two infringements that are the
14

15   subject of the underlying subpoena do not constitute the universe of copyright infringements of

16   Watch Tower’s works by Darkspilver on Reddit’s site. Id. at ¶4.

17           As of April 9, 2019, there are 34.1 thousand reported subscribers to the “r/exjw”
18   subreddit community. See Polidoro Decl. at ¶ 6, Exhibit A. Watch Tower has issued DMCA-
19
     compliant notices of infringement reporting copyright infringement by a total of two of these
20
     subscribers because Watch Tower became aware that these two subscribers infringed Watch
21
     Tower’s copyrighted works. Id. at ¶ 6.
22

23           Darkspilver’s speech was of no interest to Watch Tower until that speech turned from

24   critique to copyright infringement. Polidoro Decl. at ¶ 6. Darkspilver openly admits conduct

25   that satisfies all of the elements of a prima facie case of copyright infringement. See
26
     Declaration of John Doe (Darkspilver) in Support of Motion to Quash Watchtower [sic] Bible &
27
     2
       Available at: https://www.jw.org/en/publications/magazines/watchtower-study-november-2018/gift-we-can-give-
28   to-jehovah/#?insight[search_id]=67011f2d-cb71-44b8-8086-ad0552952627&insight[search_result_index]=8 (last
     viewed: April 8, 2019)

                                                           3
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 32 of 48



 1   Tract Society Inc.’s Subpoena to Reddit, Inc. Seeking Identityifying [sic] Information

 2   (hereinafter “Darkspilver Decl.”) at ¶¶8, 10.
 3
            Darkspilver’s claim that honoring the DMCA’s subpoena provision (17 U.S.C. § 512(h))
 4
     will have a chilling effect on free speech is belied by the statements of several members of the
 5
     r/exjw subreddit community. In response to the filing of Darkspilver’s Motion to Quash,
 6
     members of the Ex-JW subreddit forum posted messages such as:
 7

 8                  “LMAO. ‘chilling effect’ my a$$. We’re always gonna fight, and always gonna

 9                   actually unconditionally support and defend our brethren that fight in enemy
10                   territory” –u/Mindless Reception (Mar. 26, 2019); and
11
                    “Good luck shutting us all up.” – u/TheGreatFraud (Mar. 27, 2019).
12
     See Polidoro Decl., Ex. B. Members of the community have also started to counsel the r/exjw
13
     subreddit community on how to use Watch Tower’s intellectual property or get away with
14

15   blatant infringement of it stating,

16          a general tip would be not to publish anything on social media that is a leak or
            unpublished work of watchtower. or (sic) if you are doing that it must be done from a
17          neutral ip address and vpn. . . . to remove any danger of being outed take privacy steps
            or don’t use their stuff. – u/kevinmcfree (Mar. 30, 2019)
18

19   See Polidoro Decl., Ex. B.

20            Darkspilver’s claim of a chilling effect on the speech of the Reddit community is

21   further belied by the increase in the size of the community. In November 2018, before the
22
     present subpoena was issued to Reddit, Inc. there were approximately 29 thousand members of
23
     the r/exjw subreddit community. See Polidoro Decl., Ex. C. As of April 9, 2019, the r/exjw
24
     subreddit now has 34.1 thousand subscribers. See Polidoro Decl., Ex. A
25
            Only 2,869 of the 34,100 subscribers to the r/exjw subreddit have contributed to the map
26

27   cited by Darkspilver that purports to show the alleged location of r/exjw subreddit community

28   members. See Polidoro Decl., Exhibit D. Of that number, no more than 1,944 community


                                                     4
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 33 of 48



 1   subscribers claim to reside in the United States. Id.

 2          Watch Tower is not Darkspilver’s local church and has no ability to excommunicate him
 3
     from his local congregation of Jehovah’s Witnesses. See Polidoro Decl., at ¶10. Not a single
 4
     person that has been the subject of a Watch Tower-sought DMCA subpoena has been
 5
     excommunicated from their local church as result of Watch Tower obtaining their identity from
 6
     a DMCA subpoena. Id. Watch Tower has never publicly disclosed the names of the individuals
 7

 8   who were the subject of DMCA subpoenas. Id. Some of the subjects of Watch Tower’s DMCA

 9   subpoenas who were active Jehovah’s Witnesses before they became the subject of a Watch
10   Tower DMCA subpoena, remained active Jehovah’s Witnesses after Watch Tower received
11
     identifying information about them. Id.
12
     IV. ARGUMENT
13
     A. There Is No Right to Anonymously Infringe Copyrighted Works.
14
           Were this case to be viewed through the prism of the United States Constitution, the
15
     appropriate starting point would be Article 1, Section 8 Congressional power “[t]o promote the
16

17   Progress of Science and useful arts, by securing for limited Times to Authors…the exclusive

18   Right to their respective Writings.” As the United States Supreme Court observed “the Framers
19   intended copyright itself to be the engine of free expression.” Harper & Row v. Nation
20
     Enterprises, 471 U.S. 539, 558 (1985).
21
           To subvert the well-established Congressional protections accorded copyrights,
22
     Darkspilver asserts the right of anonymous speech. In so doing, he ignores the fact that the U.S.
23

24   Supreme Court, in addition to courts in both the Ninth and Second Circuits, recognize that

25   “[t]he right to anonymous speech is not absolute.” Signature Mgmt., LLC v. Automattic, Inc.,

26   941 F. Supp. 2d 1145, 1154 (N.D. Cal. 2013) (denying a pseudonymous infringer’s Motion to
27   Quash DMCA subpoena). “The First Amendment does not . . . provide a license for copyright
28
     infringement.” Arista Records, LLC v. Doe, 604 F.3d 110, 118 (2d. Cir. 2010) citing Harper &

                                                      5
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 34 of 48



 1   Row Publishers, 471 U.S. at 555-57, 569. “Thus, to the extent that anonymity is used to mask

 2   copyright infringement or to facilitate such infringement by other persons, it is unprotected by
 3
     the First Amendment.” Arista Records LLC, 604 F.3d at 118; see also Universal City Studios,
 4
     Inc. v. Reimerdes, 82 F.Supp.2d 211, 220 (S.D.N.Y.2000) (the “Supreme Court ... has made it
 5
     unmistakably clear that the First Amendment does not shield copyright infringement”).
 6
     B. Advocates who are Not Citizens or Residents of the United States and Who are Not
 7
     Physically Present in the United States Do Not Have First Amendment Rights.
 8
            Assuming, arguendo, that the right of anonymous speech is properly presented in this
 9
     case, Darkspliver does not have standing to assert it. He is neither a citizen nor a resident of the
10
     United States, and is not present in the United States. Were his position upheld, every person
11

12   on the planet would be granted the right to assert similar constitutional rights in federal court.

13   The Supreme Court has given no such elasticity to non-resident foreign nationals with no

14   physical presence in the United States.
15
            Attempts by non-resident foreign nationals to assert constitutional rights are not new and
16
     have been repeatedly rejected by the Supreme Court. In Johnson v. Eisentrager, foreign
17
     nationals arrested in China and imprisoned in Germany after World War II attempted to “obtain
18
     writs of habeas corpus in our federal courts on the ground that their convictions for war crimes
19

20   had violated the Fifth Amendment and other constitutional provisions.” U.S. v. Verdugo-

21   Urquidez, 494 U.S. 259, 269 (1990) citing Johnson v. Eisentrager, 339 U.S. 763 (1950). The
22   Court’s “rejection of extraterritorial application of the Fifth Amendment was emphatic.” Id.
23
     The Court stated,
24
            Such extraterritorial application of organic law would have been so significant an
25          innovation in the practice of governments that, if intended or apprehended, it could
            scarcely have failed to excite contemporary comment. Not one word can be cited. No
26          decision of this Court supports such a view. None of the learned commentators on our
27          Constitution has even hinted at it. The practice of every modern government is opposed
            to it.
28
      Id. (emphasis added)(citation omitted).

                                                       6
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 35 of 48



 1             In U.S. v. Verdugo-Urquidez, a foreign national who was arrested in Mexico and then

 2   extradited to the United States claimed Fourth Amendment protection when his home in Mexico
 3
     was searched. Id. The defendant in that case pointed to a string of Supreme Court cases
 4
     providing constitutional protections for foreign nationals. Id. at 271. Yet, the Verdugo-
 5
     Urquidez Court noted, “These cases . . . establish only that aliens receive constitutional
 6
     protections when they have come within the territory of the United States and developed
 7

 8   substantial connections with this country.” Id. (emphasis added). The Court continued,

 9   “Respondent is an alien who has had no previous significant voluntary connection with the
10   United States, so these cases avail him not.” Id. Thus the Court concluded that the Fourth
11
     Amendment provided no protection for the non-resident foreign national. With respect to other
12
     constitutional protections available to foreign nationals, the Court stated,
13
            “the people” protected by the Fourth Amendment, and by the First and Second
14          Amendments, and to whom rights and powers are reserved in the Ninth and Tenth
15          Amendments, refers to a class of persons who are part of a national community or who
            have otherwise developed sufficient connection with this country to be considered part
16          of that community.

17   Id. at 265. Thus, the Supreme Court has time and again reiterated its decision that non-U.S.
18   citizens who are not physically present in the United States have no constitutional rights.
19
               The Ninth Circuit Court also attaches constitutional protection for non-U.S. citizens
20
     only to people who are present within the United States. In Sam Andrews’ Sons v. Mitchell, the
21
     Court held, “Any person within the United States, citizen or alien, resident or non-resident, is
22

23   protected by the guarantees of the Constitution.” 457 F.2d. 745, 749 (9th Cir. 1972) (emphasis

24   added). The other cases cited by Darkspilver point to the same requirement of physical

25   presence in the United States. Since he admits that he is “a foreign citizen, residing in the
26   country of my citizenship” he cannot avail himself of rights accorded under the U.S.
27
     Constitution. Darkspilver Decl. at ¶ 6:5.
28


                                                      7
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 36 of 48



 1   C. Darkspilver’s Motion to Quash is Time-Barred.

 2          Even if the Court were willing to disrupt decades-old Ninth Circuit and Supreme Court
 3   precedent to provide constitutional rights to a non-resident foreign national with no presence in
 4
     the United States, Darkspilver’s Motion to Quash is time-barred. The Federal Rules stipulate a
 5
     limit on the time to file a Motion to Quash. Fed. R. Civ. P. 45(d)(3)(A)(“On timely motion, the
 6
     court . . . must quash or modify a subpoena . . . .”); see Fed. R. Civ. P. 45 advisory committee’s
 7

 8   note (“The 10-day period for response to a subpoena is extended to 14 days to . . . to allow a bit

 9   more time for such objections to be made.”)

10          While courts may at times be skeptical of subpoenas that do not allow 14 days for
11
     compliance or objections, when the underlying subpoena provides at least 14 days for
12
     compliance, the deadline to file a Motion to Quash is the subpoena compliance deadline. See
13
     Dornell v. City of San Mateo, No. CV 12-06065-CRB (KAW), 2013 WL 5443036, at *3, 2013
14
     U.S. Dist. LEXIS 142335, at *8 (N.D.Cal. Sept. 30, 2013) (“Rule 45(c)(3) provides that a party
15

16   must file a ‘timely’ motion to quash or modify a subpoena . . . . While there may be a split on

17   the definition of ‘timely,’ [the movant] did not act before the time for compliance.”); AmTrust
18   N. Am., Inc. v. Safebuilt Ins. Servs., No. 2:16-mc-0145 KJM AC, 2016 WL 5469257, 2016 U.S.
19
     Dist. Lexis 134879 (E.D. Cal. Sept. 28, 2016) citing Estate of Ungar v. Palestinian Auth., 451
20
     F. Supp. 2d 607, 610 (S.D.N.Y 2006)(“It is well settled that, to be timely, a motion to quash a
21
     subpoena must be made prior to the return date of the subpoena”); see Signature Mgmt., LLC,
22

23   941 F. Supp. 2d at 1153 (suggesting that the production deadline for a DMCA Subpoena

24   provides the deadline to file a Motion to Quash). The rules are no different when the subpoena

25   requires revealing the identity of a pseudonymous defendant. See Patrick Collins, Inc. v. Doe,
26   No. C 11-2766 MEJ, 2011 WL 4407172, at *8 (N.D. Cal. Sept. 22, 2011) (ordering “the
27
     subpoenaed entity shall preserve any subpoenaed information pending the resolution of any
28
     timely-filed motion to quash”) (emphasis added).

                                                      8
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 37 of 48



 1            The subpoena in the present matter was served on Reddit, Inc. on January 24, 2019.

 2   Polidoro Declaration, Ex. E (Affidavit of Service). The return date of the subpoena was
 3
     February 15, 2019. Id. Thus, the subpoena provided 22 days for Darkspilver to file a timely
 4
     Motion to Quash. Darkspilver admits that he received the subpoena on February 7, 2019.
 5
     Darkspilver Decl. at ¶7. Yet, Darkspilver did not file the present motion until March 26, 2019 –
 6
     almost 50 days after becoming aware of the subpoena and 30 days after retaining counsel.
 7

 8   Neither Darkspilver nor his counsel ever reached out to Watch Tower to negotiate an extended

 9   deadline for the subpoena. Polidoro Decl. at ¶ 11. There is no excuse for such a delay and
10   Darkspilver’s Motion to Quash is simply time-barred. Darkspilver’s counsel provides no
11
     excuse for its client’s 50-day delay in filing the motion. Counsel provides no excuse or
12
     reasoning for why it took 30 days after being retained to file the motion. Most importantly,
13
     Counsel states no reason why they never requested more time from the Court to file a Motion to
14

15   Quash.

16   D. Darkspilver Has Not Satisfied His Burden of Proof on His Motion to Quash.

17            Contrary to the insinuation that Watch Tower bears the burden of proof on this Motion
18   to Quash, Darkspilver must prove that the subpoena should be quashed by a preponderance of
19
     evidence. See In re Automobile Antitrust Cases I & II, 135 Cal. App. 4th 100 (1st Dist., Div. 4,
20
     2005) (noting the burden of proof on a Motion to Quash is preponderance of evidence). “The
21
     party who moves to quash a subpoena has the burden of persuasion under Rule 45(c)(3).”
22

23   Freed v. Home Depot U.S.A., Inc., No. 18cv359-BAS (LL), 2019 WL 582346, at *2, U.S. Dist.

24   Lexis 23736, at *6 (S.D.Cal. Feb. 13, 2019). Accordingly, Darkspilver bears the burden to

25   prove by a preponderance of evidence that he is entitled to avail himself of First Amendment
26   protection, and that the harm he claims will result from compliance with the subpoena is more
27
     than speculative.
28
              First, Darkspilver points to no physical presence in the United States, and admits that he

                                                       9
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 38 of 48



 1   is a non-resident foreign national. Darkspilver Decl. at ¶ 6. Citing United States v. 18

 2   Packages of Magazines, 238 F. Supp. 846, 847-48 (N.D. Cal. 1964), he then seeks to create
 3
     some First Amendment right by way of an alleged United States-based audience of his works.
 4
     Darkspilver Decl. at ¶6. Darkspilver points to “a map that participants in the [Reddit]
 5
     community made and update themselves” as evidence of this United States connection. Id. at
 6
     6:6-7. Yet, Darkspilver admits “the map itself is likely imprecise.” Id. at 6:8. Furthermore, he
 7

 8   provides no additional evidence that the community’s self-made map is accurate. In other

 9   words, any one of the community members could easily lie about where they live on the
10   community’s self-made map, and the Court would be none the wiser.
11
            Darkspilver’s brief states that he posted the infringing material “for a group comprised
12
     primarily of U.S. readers” when in fact, only 2,869 of the 34,100 subscribers to the r/exjw
13
     subreddit have contributed to the map. D.E. 8, at 21:25; see Polidoro Decl., Exhibit D. Of that
14

15   number, no more than 1,944 community subscribers claim to reside in the United States. See

16   Polidoro Decl., Exhibit D. Thus, the evidence of Darkspilver’s United States-based audience

17   amounts to nothing more than a showing that approximately 5% of his audience claims to live
18   in the United States. He provides no verifiable proof that even one member of his audience
19
     actually lives in the United States. With no evidence, much less a preponderance of evidence,
20
     to prove that Darkspilver has a United States-based audience, Darkspilver’s claim to First
21
     Amendment protection via U.S. readers of his posts falls flat.
22

23          Even if the Court were to find that Darkspilver was entitled to First Amendment

24   protection, he has not satisfied his burden to prove that his claims of hardship are anything more

25   than pure speculation. Darkspilver would like for the Court to believe that the minute Watch
26
     Tower learns his true identity, he will be unceremoniously excommunicated from his local
27
     church and all communication with his family and friends will forever cease. The fact of the
28
     matter is that Watch Tower is not Darkspilver’s local church and has no ability to

                                                    10
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 39 of 48



 1   excommunicate him from his local congregation of Jehovah’s Witnesses. Additionally,

 2   Darkspilver presents no evidence that a single person that has been the subject of a Watch
 3
     Tower-sought DMCA subpoena has been excommunicated from their local church as result of
 4
     Watch Tower discovering their true identity. Finally, Darkspilver points to no proof that Watch
 5
     Tower has ever publicly disclosed the names of the individuals who were the subject of DMCA
 6
     subpoenas. To the contrary, the subjects of Watch Tower’s DMCA subpoenas who were
 7

 8   Jehovah’s Witnesses before Watch Tower learned their identities via DMCA subpoenas

 9   continue to be Jehovah’s Witnesses.
10          Evidence submitted in support of Darkspilver’s Motion to Quash even acknowledges
11
     that Darkspilver’s claim of eternal isolation from friends and family is not accurate. The
12
     Declaration of Alexandra Moss attaches multiple statements by former Jehovah’s Witnesses that
13
     rebut Darkspilver’s sweeping assertion. Some acknowledge that communication with family
14

15   members continued after they left the church. See Declaration of Alexandra Moss, Ex. A at 5

16   (“With some ex-Witnesses, some of their families will still talk to them . . . .” ; see also id. at 22

17   (acknowledging that former Jehovah’s Witness continued to communicate and live with
18   Jehovah’s Witness family members after leaving the church).
19
            Finally, Darkspilver claims that compliance with the subpoena will result in complete
20
     social isolation causing overwhelming negative effects on his physical and mental wellbeing.
21
     Yet, Darkspilver acknowledges that there is a large community of supporters of his views.
22

23   Darkspilver Decl., at ¶ 5. Contrary to Darkspilver’s insinuation that the present subpoena

24   threatens Darkspilver’s entire social livelihood, members of the Reddit community vow support

25   of Darkspilver. See Polidoro Decl., Exhibit B at 6 (“we all got your back u/darkspilver!” –
26
     posted by FrodeKommode, dated March 27, 2019). Furthermore, Darkspilver provides no proof
27
     that his physical and mental state will actually be affected by compliance with the subpoena.
28
            It is clear that Darkspilver’s claims of harm that will necessarily result from compliance

                                                      11
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 40 of 48



 1   with the subpoena are nothing more than speculation. Whatever their intended purpose, the

 2   declarations that Darkspilver submits in support of his claims of harm actually prove that
 3
     compliance with the subpoena in this matter will not result in the complete obliteration of all of
 4
     Darkspilver’s relationships. Darkspilver fails to meet his burden to prove that his identity is
 5
     privileged information protected by the First Amendment and that compliance with the
 6
     subpoena will result in actual harm. If Darkspilver’s Motion to Quash is granted, it will allow
 7

 8   all anonymous infringers to avoid copyright infringement liability simply by claiming that

 9   revealing their identity will result in harm – however remote or unlikely.
10   E. Watch Tower Is Entitled to Compliance With the DMCA Subpoena.
11
             The DMCA and the Federal Rules lay out the appropriate standard for evaluating a
12
     motion to quash on a DMCA subpoena. As the owner of the infringed works, Watch Tower is
13
     entitled to seek redress from the court for what it, in good faith, believes is an infringement of
14
     its work. See 17 U.S.C. § 501(b) (“The legal or beneficial owner of an exclusive right under a
15

16   copyright is entitled . . . to institute an action for any infringement of that particular right

17   committed.”). In order for Watch Tower to seek judicial redress in such an action, it must know
18   the identity of the individual responsible for the infringement. See Signature Mgmt., LLC, 941
19
     F. Supp. 2d at 1157 (“TEAM has an interest in obtaining Amthrax's identity to facilitate a
20
     copyright infringement action against Amthrax. . . . as personal service will facilitate discovery,
21
     including a potential pre-trial deposition, and prevent TEAM from being forced to rely on
22

23   Amthrax’s good faith engagement in the litigation to move forward.”); see also Sony Music

24   Entm’t, Inc. v. Does 1-40, 326 F. Supp. 2d. 556, 566 (S.D.N.Y. 2004) (“Ascertaining the

25   identities and residences of [anonymous] defendants is critical to plaintiffs’ ability to pursue
26   litigation, for without this information, plaintiffs will be unable to serve process”).
27
             Section (h) of the DMCA allows a “copyright owner or a person authorized to act on the
28
     owner’s behalf [to] request the clerk of any United States district court to issue a subpoena to a

                                                        12
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 41 of 48



 1   service provider for identification of an alleged infringer.” 17 U.S.C. §512(h)(1). Provided that

 2   the copyright owner meets the requirements of 17 U.S.C. §512(h)(2)(A-C), the copyright owner
 3
     is not required to provide any further evidence of entitlement to learn the infringer’s identity.
 4
            The test laid out in Highfields Capital Mgmt. L.P. v. Doe, 385 F. Supp. 2d 969 (N.D.
 5
     Cal. 2004) is not the appropriate test to be applied in the present matter. First, the Highfields
 6
     case is factually distinguishable from the present case. On the most basic level, the Highfields
 7

 8   Capital Management case has nothing to do with copyright infringement or a DMCA subpoena.

 9   The Highfields case involved claims for trademark infringement, false designation of origin,
10   defamation, and commercial disparagement. Additionally, unlike the subpoena at issue in
11
     Highfields, the subpoena issued in the present matter does not stem from a John Doe case for
12
     which a complaint has already been filed. Most importantly, the defendant in Highfields did not
13
     admit to being a non-resident foreign national with no physical presence in the United States
14

15   and thus no First Amendment protection.

16           Even if the Court chooses to apply the Highfields test, Watch Tower’s claim of

17   infringement satisfies that test. The Highfields Court required that the Plaintiff first show “real
18   evidentiary basis for believing that the defendant has engaged in wrongful conduct that has
19
     caused real harm to the interests of the plaintiff that the laws plaintiff has invoked were intended
20
     to protect.” Highfields Capital Mgmt. L.P., 385 F. Supp. 2d at 975. To establish a prima facie
21
     case of copyright infringement, a party must show (1) ownership of a valid copyright and (2)
22

23   violation by the alleged infringer of at least one of the exclusive rights granted to copyright

24   owners by the Copyright Act. See 17 U.S.C. § 501(a); UMG Recordings, Inc. v. Augusto, 628

25   F.3d 1175, 1178 (9th Cir. 2011). “As courts have noted, the DMCA essentially requires the
26
     party seeking a subpoena to plead a prima facie case of copyright infringement for a subpoena
27
     to issue.” Signature Mgmt., LLC, 941 F. Supp. 2d at 1157. Watch Tower laid out a prima facie
28
     case of copyright infringement in its application for a DMCA subpoena, which included a copy

                                                      13
         Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 42 of 48



 1   of the underlying DMCA-compliant notice of infringement. Furthermore, Darkspilver

 2   submitted evidence to support Watch Tower’s copyright claim. His Motion to Quash admits
 3
     that “Darkspilver reproduced the Ad and Chart in their entirety.” D.E. 8, at 17:18.
 4
              While Darkspilver does not contest Watch Tower’s ownership of the Article because he
 5
     was able to find the copyright registration record for it, he contests the viability of Watch
 6
     Tower’s infringement claim for the chart because he cannot find a copyright registration
 7

 8   certificate.3 Curiously, he never explains how he came to be in possession of this unpublished

 9   internal document. Nonetheless, the argument based on lack of a copyright registration
10   certificate is a mere distraction from the real issue.
11
              Whether Watch Tower registered for a copyright certificate for the works is of no
12
     consequence for purposes of identifying an infringer. “[A]n owner’s rights exist apart from
13
     registration” Fourth Estate Pub. Ben. Corp. v. Wall-Street.com, LLC, 139 S.Ct. 881, 889
14

15   (2019). The DMCA does not require that copyright owners register a work before submitting

16   an infringement notice. It only requires that copyright owners swear “under penalty of perjury,

17   that the complaining party is authorized to act on behalf of the owner of an exclusive right that
18   is allegedly infringed.” 17 U.S.C. §512(c)(3)(A)(vi).
19
              When Watch Tower obtains sufficient information to identify the defendant, it can easily
20
     apply for copyright registration and “can recover for infringement that occurred both before and
21
     after registration.” Fourth Estate Pub. Ben. Corp., 139 S. Ct. at 887. Simply put, copyright
22

23   registration does not confer ownership of a work, and Darkspilver never contests Watch

24   Tower’s ownership of either of the works at issue.

25
     3
26     Unlike the Article, which was intended for public distribution, the chart was an internal document not intended for
     public distribution. For that reason, the Article was registered with the Copyright Office. Once the infringer is
     identified and personal jurisdiction over the infringer is established, the chart can be registered via the U.S.
27
     Copyright Office’s special handling process designed specifically for expedited processing of copyright registration
     applications for pending or prospective litigation. See Special Handling, available at:
28   https://www.copyright.gov/help/faq/faq-special.html (last seen: April 8, 2019)(“Once a request for special handling
     is received and approved, every attempt is made to process the claim or recordation within five working days.”)

                                                              14
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 43 of 48



 1          The Highfields Court next required a comparison of “the magnitude of the harms that

 2   would be caused to the competing interests” by granting a Motion to Quash or denying it.
 3
     Highfields Capital Mgmt. L.P., 385 F. Supp. 2d at 976. The decision in Signature Mgmt., LLC.,
 4
     941 F. Supp. 2d at 1145 is instructive on this point. Like Darkspilver, the pseudonymous
 5
     infringer in Signature Mgmt. claimed that the copyright owner-petitioner would “retaliate
 6
     against him for his critical speech, either by bringing a defamation suit or through some other
 7

 8   means.” Id. at 1157. The infringer in that case, referred to as Amthrax, further claimed that

 9   “such retaliatory action could chill the speech of other anonymous critics, who will fear
10   retaliation if they continue to express their beliefs.” The court weighed that interest against
11
     copyright owner’s interest “in obtaining Amthrax’s identity to facilitate a copyright
12
     infringement action . . . . as personal service [would] facilitate discovery, including a potential
13
     pre-trial deposition, and prevent TEAM from being forced to rely on Amthrax’s good faith
14

15   engagement in the litigation to move forward.” Id. Despite the fact that Amthrax offered to

16   accept service of process and defend the action anonymously, the court held, “The minimal

17   potential harm to Amthrax of disclosure of his identifying information for the purposes of the
18   DMCA does not justify the burden placed on TEAM by granting Amthrax’s Motion.” Id. at
19
     1157-58.
20
            Similarly, Watch Tower has the right to pursue the infringement of its copyrighted
21
     works in the courts. It is entitled to discovery and a final decision on the merits by a court with
22

23   proper jurisdiction. Darkspilver’s unsubstantiated and contradicted claims of retaliation and

24   emotional distress should not outweigh Watch Tower’s interest in the adjudication of the

25   underlying infringement claims by a trier of fact.
26
     F. An Evaluation of Fair Use At This Stage Would Be Premature.
27
            An evaluation of the merits of the underlying claim – much less an affirmative defense
28
     such as fair use is premature. See Authors Guild v. Google, 804 F.3d 202, 213 (2d Cir. 2015)

                                                      15
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 44 of 48



 1   (“As the Supreme Court has designated fair use an affirmative defense, the party asserting fair

 2   use bears the burden of proof”) (citing Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 590
 3
     (1994)); Sega Enters. v. MAPHIA, 948 F. Supp. 923, 933 (N.D. Cal. 1996)(“Because fair use is
 4
     an affirmative defense, [the defendant] Sherman carries the burden of demonstrating it”).
 5
     Making a ruling on whether Darkspilver’s use of Watch Tower’s intellectual property
 6
     constitutes fair use would effectively be a ruling on a Fed. R. Civ. P. 12(b)(6) motion to dismiss
 7

 8   for a case in which no pleadings have ever been filed. Neither 17 U.S.C. § 512, nor Fed. R. Civ.

 9   P. 45 requires or permits such a course.
10          However, even if the Court were willing to make such a ruling, Darkspilver’s use of
11
     Watch Tower’s copyrighted works does not constitute fair use. The first fair use factor
12
     evaluates “the purpose and character of the use, including whether such use is of a commercial
13
     nature or is for nonprofit educational purposes.” 17 U.S.C. § 107 (1). “In addressing the first
14

15   factor, the court asks whether the new work merely supersedes the objects of the original

16   creation, or instead adds something new, with a further purpose or different character; in other

17   words, whether and to what extent the new work is ‘transformative.’” Disney Enters. v.
18   VidAngel, Inc., 869 F.3d 848, 861 (9th Cir. 2017).
19
            Darkspilver admits that the first image that he posted is “a copy” of Watch Tower’s
20
     Article. Darkspilver Decl., at ¶ 8:19. Darkspilver makes no claim that he, in any way, added to
21
     or transformed Watch Tower’s work in his post. With respect to the chart, Darkspilver admits
22

23   to reproducing a copy of the entire copyrighted work. D.E 8, at 17:18. Darkspilver claims that

24   he “re-formatted [the chart] to make it more visually appealing and easy to read on screen.” Yet

25   Darkspilver admits that the original file was an Excel file that necessarily had to be viewed and
26
     read on screen. Thus, Darkspilver concedes that his use of the work merely replaced the object
27

28


                                                     16
         Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 45 of 48



 1   of the original creation – rather than adding a further purpose or different character. 4

 2   Darkspilver’s uses of Watch Tower’s works, whether commercial or non-commercial, were
 3
     clearly not transformative, and do not favor a finding of fair use.
 4
              The second fair use factor requires an examination of “the nature of the copyrighted
 5
     work.” 17 U.S.C. § 107(2). With respect to the Article, Darkspilver acknowledges that the
 6
     creative “design” of the Article is one of the reasons that he reproduced it on Reddit.
 7

 8   Darkspilver Decl., at 3:28; see also D.E. 8, at 16:28. Moreover, the illustrations, layout, and

 9   word choice in the article “What Gift Can We Give to Jehovah?” are all creative in nature.
10   With respect to the chart, the layout, design, and word choice are all creative aspects of the
11
     work making the work, as a whole, creative in nature. See Edwin K. Williams & Co., Inc. v.
12
     Edwin K. Williams & Co. – East, 542 F.2d 1053, 1061 (9th Cir. 1976) (“the instructions and the
13
     blank forms constituted an integrated work entitled to copyright protection”); see also Cont'l
14

15   Cas. Co. v. Beardsley, 253 F.2d 702, 703-704 (2d Cir. 1958) (holding that forms are entitled to

16   copyright protection); Kregos v. Associated Press, 937 F.2d 700, 708 (2d. Cir. 1991) (same).

17   Thus, the second fair use factor weighs against a finding of fair use.
18            The third fair use factor looks to the “the amount and substantiality of the portion used
19
     in relation to the copyrighted work as a whole.” 17 U.S.C. § 107(3). Darkspilver admits,
20
     “Darkspilver reproduced the Ad and Chart in their entirety”. D.E. 8, at 17:18. Darkspilver
21
     claims that he had to use the entire works because the entire works were “relevant to Doe’s
22

23   purpose.” D.E. 8 at 12:26. Relevance of the entire work to one’s purpose is not the standard for

24   fair use. See Seltzer v. Green Day, Inc., 725 F.3d 1170, 1178 (9th Cir. 2013) (“this factor will

25   not weigh against an alleged infringer, even when he copies the whole work, if he takes no more
26   4
       Even if a Court decides that the factual information communicated in the document is not copyrightable, the
     creative way in which that information is described and presented is protectable. Indeed there is no reason why the
27
     information in the first row had to appear first, and the information in the last row necessarily had to be last. See
     Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 342 (1991) (finding that for copyright protection to attach
28   to facts, the “originality is not a stringent standard; it does not require that facts be presented in an innovative or
     surprising way.”)

                                                               17
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 46 of 48



 1   than is necessary for his intended use”) (emphasis added). Doe provides no reason why his

 2   purpose could not have been accomplished by linking to the Article and summarizing the chart.
 3
            The fourth fair use factor requires an evaluation of “the effect of the use upon the
 4
     potential market for or value of the copyrighted work.” 17 U.S.C. § 107(4). Courts decide
 5
     “whether unrestricted and widespread conduct of the sort engaged by the defendant . . . would
 6
     result in a substantially adverse impact on the potential market for the original.” Disney Enters.,
 7

 8   869 F.3d at 861. If widespread unauthorized reproduction and display of Watch Tower’s works

 9   online were permitted, there would be virtually no need to visit Watch Tower’s website –
10   JW.ORG. Diverting traffic away from Watch Tower’s website could result in a significant
11
     decline in readership of Watch Tower’s content. See Ass'n of Am. Med. Colleges v. Cuomo, 928
12
     F.2d 519, 526 (2d Cir. 1991) (“This case does not present the relatively straightforward situation
13
     in which the potential harm to a copyrighted work flows from direct competition with the
14

15   assertedly fair use. In such circumstances, we have noted our concern that ‘creation will be

16   discouraged if demand can be undercut by copiers.’”) Therefore, Watch Tower contends that

17   the fourth fair use factor also weighs in favor of a finding of infringement.
18
     V. CONCLUSION
19          As the owner of the copyrighted material, Watch Tower has the right to pursue legal
20
     recourse for what it, in good faith, believes is the infringement of its intellectual property.
21
     Watch Tower also has the right to litigate that infringement claim in a court having personal
22
     jurisdiction over Watch Tower and the alleged infringer. Watch Tower has made proper use of
23

24   the DMCA’s subpoena provision.

25          Darkspilver’s unsupported claim that Watch Tower is misusing the DMCA in order to

26   silence religious dissenters and critics is simply not true. The fact of the matter is that over
27
     34,000 other r/exjw subreddit subscribers have been able to openly express their views without
28
     interference by Watch Tower. Darkspilver’s speech only became of concern to Watch Tower

                                                      18
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 47 of 48



 1   when his speech crossed the line to copyright infringement. Granting Darkspilver’s Motion to

 2   Quash will effectively extend constitutional rights far beyond the current limits set by the Ninth
 3
     Circuit and Supreme Court. It will also effectively immunize all infringements of copyrighted
 4
     works by anonymous infringers all over the world that make a claim of potential harm in this
 5
     jurisdiction. Denying Darkspilver’s Motion to Quash, on the other hand, will send no other
 6
     message than this: You can criticize an organization as much as you want, as long as you do not
 7

 8   infringe their copyrights. Watch Tower respectfully moves this Court to deny Darkspilver’s

 9   Motion to Quash.
10   Dated: April 9, 2019
11                                                        Respectfully submitted,

12   LAW OFFICE OF ANTHONY V. SMITH                       WATCH TOWER BIBLE AND
     204 East Second Avenue, #331                         TRACT SOCIETY OF
13   San Mateo, CA 94401-3904                             PENNSYLVANIA
     Telephone: 650-548-0100                              LEGAL DEPARTMENT
14   California Bar No.: 124840                            100 Watchtower Drive
15                                                         Patterson, NY 12563
     /S/ Anthony V. Smith                                  Telephone: 845-306-1000
16   Anthony V. Smith, Esq.                                Facsimile: 845-306-0709
                                                           Email: inboxLGLipg@jw.org
17
                                                          /S/ Paul D. Polidoro
18                                                        Paul D. Polidoro
19                                                        (admitted pro hac vice)

20

21

22

23

24

25

26

27

28


                                                     19
        Case 3:19-mc-80005-SK Document 11 Filed 04/09/19 Page 48 of 48



 1                                    CERTIFICATE OF SERVICE

 2        I HEREBY CERTIFY that on April 9, 2019, I electronically filed the foregoing
 3
     document with the Clerk of the Court using CM/ECF. I also certify that a notice of the
 4
     foregoing document is being served this day on all counsel of record identified below via
 5
     transmission of Notices of Electronic Filing generated by CM/ECF.
 6

 7

 8   Alexandra Helen Moss

 9   Counsel for John Doe (Darkspilver)
10   Electronic Frontier Foundation
11
     815 Eddy Street
12
     San Francisco, CA 94109
13
     Tel.: (415) 436-9333
14

15   Fax: (415) 436-9993

16   Email: alex@eff.org

17

18

19
                                                     /s/ Paul D. Polidoro___________
20

21

22

23

24

25

26

27

28


                                                    20
